DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-11, and 13-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) (independent claims 1, 8, 14) recite(s) limitations drawn to mental processes and financial transactions as it applies to transactions within a store. The claims recites the limitations of monitoring, determining, storing, and providing.  These steps, is a process under its broadest reasonable interpretation covers performance of the mind but for the recitation of generic computer components.  That is other than reciting a processor and memory (claim 8) nothing in the claim preclude the steps from being performing by the human mind.  Additionally, the limitations are also drawn to a fundamental financial transaction, namely performing transactions and storing and providing indications, which is generic data processing/ data manipulation.  The additional elements are recited at a high level of generality and  is no more than instructions to apply the exception using generic computer components and thus cannot integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible. The dependent claims are rejected at least based on their dependency and for also merely specifying further details of the abstract idea without significantly more.
Re the newly added limtaitosn of one or more of the monitoring as recited, the Examiner note that records created by the employee of the retail store is part of a fundamental economic transaction (recording the transaction), which is abstract and/ or can be a mental process, thus the claims remain ineligible under 101.
Appropriate correction is requested.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-10,  and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conzola et al. (US 6924743) in view of Morrison et al. (US 6522772).
Re claim 1, Conzola et al. teaches:
Determining that an intangible transaction has occurred, storing a record of an item associated with the customer and transaction, determining they customer is attempting to leave the store without the item and alerting the customer (abstract+).
Conzola et al. is silent to monitoring a customer shopping to detect the transaction.
Morrison et al. teaches such limitations (col 5, lines 15+ wherein a facial recognition device is used as part of a transaction, hence determining a transaction occurrence).
Prior to the effective filing date it would have been obvious to combine the teachings for monitoring/ security purposes.  The Examiner has interpreted that an intangible transaction is when a customer express an intent to purchase an item but does not immediately physically interact with the item, wherein physically interact can be interpreted as consumption, completed purchase, usage, etc. and therefore is met by a transaction as set forth above.  Thus the customer buying the item by showing/ expressing an intent to purchase an item but they have not yet used or consumed the item, for example, reads on such limitations.  To further clarify, the cashier putting the item into the bag with a purchase, is read on the user not physically interacting with the item as the users are not immediately interacting with the item.  
Re the newly added limitations of detecting that an intangible transactions has occurring comprises monitoring via an order processing system records created by employees, the Examiner notes that such limitations are read on by the cashier of Conzola which performs the transaction and/ or via Morrison which teaches completing of the transaction, as recording the financial transaction is well known and conventional in the art for record keeping purposes/ security.  
Re claim 2, as discussed above, Morrison et al. occurs at a self-checkout area.
Re claim 3, the alert is provided to the customer/ employee as taught by Conzola et al. above.
Re claim 4, Morrison et al. teaches facial recognition as discussed above.
Re claims 8-10 and 14-16 the limitations have been discussed above re claims 1, 3, 4, and  1, 3, 4,  respectively.
Claims 7, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conzola et al./ Morrison et al., as discussed above, in view of Durham et al. (US 20130181054).
Re claims 7, 13, and 19 the teachings of Conzola et al./ Morrison et al. have been discussed above but are silent to receiving an opt in indication from the customer to be personally identified and detecting the identified customer has entered.
Durham et al. in paragraph [0005]+ teaches membership cards for entry and purchases, interpreted as opting in and an individual identifying themselves prior to entry.
Prior to the effective fling date it would have been obvious to combine the teachings for security.
Claims 5, 11, and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Conzola et al./ Morrison et al., as discussed above, in view of Yamada (US 20190303946).
Re claims 5, 11, and 17 the teachings of Conzola et al./ Morrison et al. have been discussed above but are silent to deleting data when the customer leaves.
Yamada teaches such limitations (paragraph [0131]).
Prior to the effective filing date it would have been obvious to combine the teachings for data integrity/ privacy concerns.

Response to Arguments
The Examiner notes that the independent claims do not specifically define “intangible transaction” to preclude the interpretation provided by the Examiner above, such as a credit card transaction or merely buying the item but not using or consuming the item, for example, or even the cashier putting the item into the bag with a purchase, or the customer not yet using/ consuming the item, for example.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (US 20070129888 to Rosenberg teaches reminders to users based on their position such as when they leave and enter stores).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/            Primary Examiner, Art Unit 2887